Citation Nr: 1146969	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  01-89 89A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for a lung disability, to include asbestosis, atelectasis, bronchiectasis, chronic obstructive pulmonary disease, healed granulomatous disease, and bronchial asthma.


(The issues of whether new and material evidence has been received to reopen a claim for service connection for hiatal hernia/esophagitis, and, if so, whether service connection is warranted will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

There is a long procedural history for this claim.  In August 2003, the Board remanded this claim for additional development and adjudicative action.  Specifically, it wanted the Veteran to be examined by a "pulmonary specialist" to determine if the Veteran had a current lung disability due to asbestos exposure in service.  When the case came back to the Board, it denied the claim for service connection for asbestosis in March 2005.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In October 2005, the Veteran and the Secretary of VA filed a joint motion to vacate the Board decision and remand it, determining that the Board had failed to provide adequate reasons and bases for its determination.  The Court granted the motion the following month.

In May 2006, the Board remanded the claim for additional development and adjudicative action, which included the Veteran being examined by a "pulmonary specialist."  In May 2008, the Board denied the claim for service connection for asbestosis.  The Veteran appealed the Board's decision to the Court.  In November 2008, the Veteran and the Secretary of VA filed a joint motion to vacate the Board decision and remand it, determining that it was possible there was a due process concern.  The Court granted the motion the following month.  

In November 2009, the Board remanded the claim for additional development and adjudicative action, which included the Veteran being examined by a "pulmonary specialist."  The case has been returned to the Board for further appellate review. 

During the appeal, the Veteran's claim for service connection has been characterized as service connection for "asbestosis."  The Veteran has been diagnosed with atelectasis by x-ray, bronchiectasis, chronic obstructive pulmonary disease, healed granulomatous disease, and bronchial asthma during the claim period.  While the Veteran has not claimed that any of these other diagnoses is related to service, the Board finds that such other diagnoses should be encompassed in the Veteran's claim, as his claim revolves around a belief that he has a lung disability due to asbestos exposure in service.  Thus, the Board has recharacterized the issue as one for service connection for a lung disability, to include asbestosis, atelectasis, bronchiectasis, chronic obstructive pulmonary disease, healed granulomatous disease, and bronchial asthma in compliance with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board notes that the Veteran has two, different representatives in connection with three issues currently before the Board.  In November 2005, the Veteran signed a letter, wherein he gave Ms. Mark permission to represent him in connection with the claim for service connection for asbestosis.  See letter in Volume 3 on right side of claims file.  Thus, Ms. Mark's representation is limited to this issue only.  The Veteran is represented by a service organization for the other two issues on appeal.  See VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, dated August 1996.

Therefore, based upon the facts in the record as it currently stands, the Veteran is represented by Ms. Mark in connection with the claim for service connection for a lung disability, to include asbestosis, atelectasis, bronchiectasis, chronic obstructive pulmonary disease, healed granulomatous disease, and bronchial asthma, which will be addressed in this decision, and by the service organization in connection with the other two issues on appeal, which will be addressed in a separate decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board must remand the claim, as the specific instructions in the November 2009 remand (and the August 2003 and May 2006 remands) were not followed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by Board confers on a claimant the right to VA compliance with the terms of remand order and imposes on Secretary a duty to ensure compliance with those terms).  There are other bases for the remand as well, and the Board will explain each basis below.

First and foremost, the Board has remanded this claim three times to have the Veteran examined by a "pulmonary specialist."  In the November 2009 remand, the Board explained that its August 2003 and May 2006 remands were not followed in that the Veteran had not been examined by a pulmonologist.  Following both of those remands, the Veteran was provided with VA examinations that were conducted by Dr. MH, who is not a "pulmonary specialist."  In the November 2009 remand, the Board wrote, "Accordingly, the Board finds that the appeal must be remanded to provide the Veteran with an additional VA or fee-basis examination performed by a physician specializing in pulmonary medicine to determine whether he has a current asbestosis disability."  The Veteran was again examined by Dr. MH in May 2010.  Dr. MH made it clear in the VA examination report that she is not a physician who specializes in pulmonary medicine.  See page 2 ("There is no requirement for a pulmonary specialist to interpret the available data, as there is no evidence of asbestosis, although admittedly I am not a pulmonologist.").

The Board understands that Dr. MH does not believe that the medical opinion requested needs to be provided by a pulmonologist.  However, the Board had determined that an examination and medical opinion by a physician who is not a pulmonary specialist was insufficient to make a determination as to whether the Veteran has a current lung disability due to asbestos exposure in service.  The claim will be remanded again in order to comply with the August 2003, May 2006, and November 2009 Board remands.  See Stegall, supra.

Additionally, the Veteran has been treated by Dr. Steve Johnson since the 1980s until the present time.  Of record are treatment records from Dr. Johnson from 1987 to 1993 and then from 2009 to 2011.  The Board finds that the records prior to 1987 through 2008 are relevant to the issue on appeal.  (The Board notes that these records are also relevant to the issue for service connection for a digestive disorder, to include hiatal hernia and esophagitis.)  In a January 2010 VA Form 21-4142, Authorization and Consent to Release Information to VA, the Veteran provided VA permission to obtain Dr. Johnson's records from 2009 through 2010.  (The Veteran submitted the records from 1987 to 1993 and from 2011.)  The Board will request that the Veteran provide permission for VA to obtain all of Dr. Johnson's records.  

On this subject, the Board notes that the Veteran submitted additional records from Dr. Johnson in September 2011.  See Fax Transmission.  There are handwritten medical records, dated February 3, 2011 and June 7, 2011.  The transmission of these records by facsimile has made these handwritten medical records difficult to read.  Thus, the Board will request that the Veteran also submit these records by mail so that they are more readable for the Board.

At the time the Veteran submitted his claim for service connection for asbestosis in November 2001, he submitted two records from 1995 and two records from 1997.  One of the 1997 records is dated October 8, 1997 (as shown at the top of the page) and contains only page 2 (as shown on the bottom of the page).  See document.  It is an examination that was conducted on that date by Dr. Brian G. Forrester, see October 10, 1997 letter (wherein he states he saw the Veteran on October 8, 1997), and there appears to be at least a page 1 and page 3 missing, as the top of page 2 begins in mid sentence ("mixing asbestos mortar to reline the boiler.") and the bottom of page two ends in mid sentence ("He").  The letter from Dr. Forrester is written on "The University of Alabama at Birmingham" stationery, which means that the examination report would likely be located at that facility.  As this record relates to the Veteran's lung complaints, the Board will request that the Veteran give VA permission to obtain the October 8, 1997 record and any other records pertaining to treatment for asbestosis exposure at The University of Alabama at Birmingham in the 1990s.  The Veteran had page 2 at the time he submitted his claim for service connection in 2001, and thus it is possible that he may have the entire examination report in his possession, and he is free to submit that record to VA.  

Also, it appears that the Veteran was in possible litigation in the mid 1990 involving asbestosis.  See October 1997 letter written to a law firm which specializes in asbestos exposure.  Thus, if the Veteran has any documents from that litigation, which records are relevant to the issue on appeal, the Board requests that he submit such records.

In addition, in the November 2008 joint motion for remand, the parties noted a May 2007 request for information from the attorney was forwarded to the Birmingham VA Medical Center in July 2007.  However, there was no further indication in the record that would indicate the medical examination reports were forwarded to the attorney.  The Board was directed to address on remand whether copies of the April 2007 VA medical examination and testing were forwarded to the appellant's attorney and if so whether she was provided an opportunity to submit additional evidence in response.  In the November 2009 remand, the Board informed the attorney that the requested records are available at the Birmingham VAMC and invited her to request from the Birmingham VAMC any VA medical records not already received.  She was also informed that if additional time was required to review the records and to provide responsive evidence, an extension could be requested.  On remand, the RO should contact the attorney to determine whether she received the identified records and if not the RO should contact the Birmingham VA Medical Center to determine the status of the request.  Documentation of any response from the VA Medical Center to the attorney concerning the request for records should be obtained and associated with the claims folder.  

Lastly, the most recent VA treatment records are from October 2009.  Therefore, the Board will request that relevant treatment records since then be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the attorney by telephone and ask whether she received the high resolution CT scan performed on March 1, 2007, and the April 25, 2007 VA medical opinion, pursuant to her May 2007 request.  The telephone conversation should be documented in the claims folder.  If she has not received the identified records, contact the Birmingham VA Medical Center to determine the status of the May 2007 request and to obtain documentation of the response(s) from the VA Medical Center to the attorney concerning the request for records.  

2.  The RO should contact the Veteran and request he provide permission to obtain the medical records from (i) Dr. Steve Johnson from the earliest date he saw Dr. Johnson (likely prior to 1987) through 2008 and the February 2011 and June 2011 handwritten treatment records and (ii) The University of Alabama at Birmingham in connection with the October 8, 1997 examination conducted by Dr. Brian G. Forrester in compliance with 38 C.F.R. § 3.159(c)(1)(i) & (ii).  The Veteran should provide the approximate dates of treatment for both facilities.  (The current address for the University of Alabama appears to be the same one as shown in the 1997 letter.)  Once the Veteran provides VA with permission, the RO should attempt to obtain copies of these medical records.  If the Veteran has any of these medical records in his possession (such as the October 8, 1997 examination report from Dr. Forrester and the February 2011 and June 2011 treatment records from Dr. Johnson), he may submit them directly to VA.

3.  The Veteran is requested to submit all documents from litigation involving asbestosis in the mid 1990s.  

4.  The RO should obtain any relevant VA treatment records from October 2009 to the present and associate them with the claims file.

5.  The Veteran is informed that he should submit documentation to support his allegation that "asbestos bags" were used while he was in service when using a gun.  Specifically, in the Asbestos Questionnaire, submitted in November 2011, he stated he used 8-inch guns and placed asbestos bags behind the projector in the guns and that after the shot was fired, the bags would rupture and asbestos dust would cover him.  In the Board's research of this issue, it found that "silk" was used in these bags.  See http://www.navweaps.com/Weapons/Gun_Data_p2.htm (under heading, "Ammunition, Fuzes, Projectiles and Propellants Definitions") and http://www.fas.org/man/dod-101/sys/ship/weaps/mk-7.htm.

6.  After the above development has been completed to the extent possible, the Veteran should be afforded a comprehensive VA or fee-basis examination performed by a pulmonologist with experience in assessing asbestos-related diseases.  The physician must indicate such specialization in pulmonary medicine in his or her report.  Prior to the examination, the claims folder and a copy of this REMAND must be made available to the pulmonologist for review, and a notation to the effect that this record review took place should be included in the examination report.

The purpose of the examination is to determine whether the Veteran has a current lung disability that is related to asbestos exposure he had during service.  All necessary studies, including a high resolution CT scan or the use of a B-reader, or a more definitive imaging method, if available, should be performed, although the Board notes that a high resolution CT scan was done at VA in March 2007.  

The examiner is informed of the following facts:

* The Veteran served on active duty from August 1955 to August 1959.  He served on a ship from November 1955 to July 1956, and VA concedes he had some asbestos exposure while onboard the ship.

* The Veteran has identified pre-service exposure to asbestos, in-service exposure to asbestos, and more than 24 years of post-service exposure to asbestos in a private evaluation note dated in October 1997.  See medical record, which is in Volume 1 of the claims file and tabbed on the left in green with the applicable month and year.  The Board notes that there are pages missing from this medical record and the Board is in the process of obtaining the entire record.  Thus, the examiner should check Volume 3 to see if an October 8, 1997 record has been added to the file.

o In this partial record, it shows the Veteran reported that from 1954 to 1955 (prior to service), he worked at U.S. Gypsum as a laborer.  He made sheetrock in that plant, and had to assist in removing asbestos insulation on steam lines.  He frequently worked around others handling asbestos products.  No respiratory protection was used. 

o From 1955 to 1959, the Veteran was in service.  The Veteran reported that he used 8-inch guns that had asbestos bags placed behind the black powder.  After a shot was fired, the asbestos bags would rupture and the asbestos dust would come out.  He reported also wearing asbestos gloves.  The Veteran has been asked to establish the use of bags containing asbestos in connection with using an 8-inch gun, as this goes towards the extent of the Veteran's asbestos exposure in service.  He also reported that on two occasions, he assisted in the boiler and engine rooms in removing asbestos insulation from pipes and bulkheads and that no respiratory protection was used.

o From 1960 to 1994, the Veteran reported he worked as a welder for Drummond Coal.  He helped refurbish a boiler, and assisted in tearing out the asbestos refractory lining of the boiler and removing and replacing asbestos insulation on the pipes.  The Veteran used asbestos-felt material as a heat shield while welding, and he would have to tear the felt to shape it to the appropriate shape.  He also used asbestos welding rods.  No respiratory protection was used.

* The Veteran has consistently reported that he has never smoked, which fact the Board finds is true.  See November 2001 Asbestos Questionnaire, which is in Volume 1 of the claims file and tabbed on the left in orange with the applicable month and year.  

* A June 1995 private chest x-ray shows the examiner interpreted it as having interstitial fibrotic changes consistent with asbestosis in a patient who has had an adequate exposure history and latent period.  See medical record, which is in Volume 1 of the claims file and tabbed on the left in green with the applicable month and year.  

* An October 1995 private chest x-ray shows an impression of, "The appearance of the chest x-ray and the restrictive abnormalities on pulmonary function testing would be consistent with a clinical diagnosis of asbestosis in a subject with an appropriate level of environmental asbestos exposure and an adequate latent period."  See medical record, which is in Volume 1 of the claims file and tabbed on the left in green with the applicable month and year.  

* In an October 1997 letter, Dr. Brian Forrester stated that because of the Veteran's occupational exposure history and chest x-ray abnormalities, he diagnosed the Veteran with asbestosis.  See medical record, which is in Volume 1 of the claims file and tabbed on the left in green with the applicable month and year.  

* A January 2002 VA examination report shows that the examiner diagnosed the Veteran with pulmonary fibrosis by history and atelectasis per chest x-ray.  He concluded there was no evidence of asbestosis and that the Veteran's pulmonary function test indicated normal spirometry, lung volumes, and diffusion.  See medical record, which is in Volume 1 of the claims file and tabbed on the left in yellow with the applicable month and year.  The pulmonary function test is above the examination report in Volume 1.

* A May 2004 VA examination report shows the examiner concluded there was no evidence of interstitial fibrosis or other asbestos-related disease.  See medical record, which is in Volume 2 of the claims file and tabbed on the left in yellow with the applicable month and year.  

* May 2004 VA pulmonary function test shows a finding of no airway obstruction, no restriction, and DLCO was "normal."  See medical record, which is in Volume 2 of the claims file and tabbed on the left in yellow with the applicable month and year.  

* An October 2005 private pulmonary function test shows an interpretation of, "Normal spirometric values indicate the absence of any significant degree of obstructive pulmonary impairment and/or restrictive ventilator defect."  See medical record, which is in Volume 3 of the claims file and tabbed on the left in green with the applicable month and year.  

* An April 2006 letter from Dr. Aliya Ali shows she diagnosed the Veteran with asbestosis based upon the 1995 and 1997 records described above.  See letter, which is in Volume 2 of the claims file and tabbed on the left in green with the applicable month and year.  

* A February 2007 VA examination report shows the examiner entered a diagnosis of, "Probable some degree of obstructive lung disease for which he is treated with Advair, Combivent, and Singulair."  See medical record, which is in Volume 2 of the claims file and tabbed on the left in yellow with the applicable month and year.  

* A February 2007 VA pulmonary function test shows no evidence of airway obstruction by spirometry, normal lung volumes, and normal DLCO.  See medical record, which is in Volume 2 of the claims file and tabbed on the left in yellow with the applicable month and year.  

* A March 2007 VA high-resolution CT scan shows an impression of, "Two sub centimeter calcified nodules in the right lung, which are likely sequelae from granulomatous infection.  No evidence of interstitial lung disease.  There is mild tubular bronchiectasis in both lung bases without evidence of significant air trapping.  Follow-up examination is not required."  See medical record, which is in Volume 2 of the claims file and tabbed on the left in yellow with the applicable month and year.  

* An April 2007 addendum to the February 2007 VA examination report shows the examiner found that it was at least as likely as not that the Veteran did not have asbestosis.  See medical record, which is in Volume 2 of the claims file and tabbed on the left in yellow with the applicable month and year.  

* A March 2008 private CT scan of the chest shows an impression of healed granulomatous disease and no acute pulmonary disease seen.  See medical record, which is in Volume 3 of the claims file and tabbed on the left in green with the applicable month and year.  

* A March 2008 private x-ray report shows an impression of no acute pulmonary disease seen.  See medical record, which is in Volume 3 of the claims file and tabbed on the left in green with the applicable month and year.  

* A May 2009 private pulmonary function test shows an interpretation of, "Normal spirometric values indicate the absence of any significant degree of obstructive pulmonary impairment and/or restrictive ventilator defect."  The report shows the examiner diagnosed chronic obstructive pulmonary disease.  See medical record, which is in both Volumes 2 and 3 of the claims file and tabbed on the left in green with the applicable month and year.  

* A September 2009 private CT chest with contrast shows impressions of healed granulomatous disease, atherosclerotic calcifications, and other incidental findings described in the report.  See medical record, which is in both Volumes 2 and 3 of the claims file and tabbed on the left in green with the applicable month and year.  

* A September 2009 private chest x-ray shows an impression of no acute pulmonary process.  See medical record, which is in both Volumes 2 and 3 of the claims file and tabbed on the left in green with the applicable month and year.  

* A January 2010 private pulmonary function test shows an interpretation of, "Normal spirometric values indicate the absence of any significant degree of obstructive pulmonary impairment and/or restrictive ventilator defect."  The report shows the examiner diagnosed chronic obstructive pulmonary disease.  See medical record, which is in both Volumes 2 and 3 of the claims file and tabbed on the left in green with the applicable month and year.

* A May 2010 VA examination report shows the examiner diagnosed healed granulomas of the lung having no impact on the Veteran's respiratory status and causing no limitation to his respiration, repeatedly normal pulmonary function tests, and reported the findings from the high-resolution CT scan.  She concluded there was no evidence of asbestos-related lung disease, as the Veteran did not have interstitial fibrosis, pleural plaques or calcifications, or pulmonary fibrosis.

* An August 2010 private pulmonary function test shows an interpretation of, "Normal spirometric values indicate the absence of any significant degree of obstructive pulmonary impairment and/or restrictive ventilator defect."  The report shows the examiner diagnosed chronic obstructive pulmonary disease.  See medical record, which is in Volume 3 of the claims file and tabbed on the left in green with the applicable month and year.

* A June 2011 private pulmonary function test shows an interpretation of a finding of a mildly-reduced forced vital capacity (FVC).  The report shows the examiner diagnosed chronic obstructive pulmonary disease.  See medical record, which is in Volume 3 of the claims file and tabbed on the left in green with the applicable month and year.

* The examiner is informed that VA is attempting to obtain additional medical records pertaining to treatment for the Veteran's lung disability.  For example, VA is attempting to obtain more records from Dr. Johnson, who the Veteran's primary physician, and Dr. Forrester, who found that the Veteran had asbestosis in 1997.  The examiner is asked to check and see if these records have been added to the claims file.  

While some relevant facts in this case have been provided above, the Board requests that you review the entire claims file.  The pulmonologist should respond in detail to the following questions, setting forth the foundation for all conclusions and including a complete rationale for any opinions expressed:

   (i)  List all the lung diagnoses you find are present and please state upon what evidence the conclusion is based.  Based on the Board's review of the record, the Veteran has been diagnosed with asbestosis, atelectasis, bronchiectasis, chronic obstructive pulmonary disease, healed granulomatous disease, and bronchial asthma.  If you disagree with a diagnosis entered by another physician, please explain why you disagree with the diagnosis.

   (ii)  Does the Veteran have chronic obstructive pulmonary disease?  Upon what facts and medical principles do you base the opinion?  

    (iii)  2008 and 2009 CT scans show diagnoses of healed granulomatous disease.  Is that indicative of a current lung disability?  Please provide an answer that is based upon medical principles.

   (iv)  Does the Veteran have asbestosis, interstitial lung disease, or any other asbestos-related lung disorder demonstrated by examination and clinical testing?  List any asbestos-related lung disorders demonstrated.  

   (v)  The August 2010 private pulmonary function test (and other pulmonary function tests from 2002 to 2009) showed normal findings, but the June 2011 private pulmonary function test showed mild restrictive ventilator defect.  What is a reasonable explanation for this change in the pulmonary function test results?

   (vi)  For each lung disability, the examiner should state whether it is at least as likely as not (50 percent probability or higher) that such lung disability began in or is related to the Veteran's service from 1955 to 1959.  Each response should be based upon medical principles and evidence in the claims file.

The examiner must provide a rationale for all opinions and conclusions.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.

7.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.  The RO is reminded that the August 2003, May 2006, and November 2009 Board remands have not been followed with respect to the Veteran being examined by a pulmonologist.  Please ensure that the examination has been provided by a pulmonologist before determining that the examination has been properly completed.

8.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issue of entitlement to service connection for a lung disability, to include asbestosis, atelectasis, bronchiectasis, chronic obstructive pulmonary disease, healed granulomatous disease, and bronchial asthma.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

